826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffery Alan MURR, Plaintiff-Appellant,v.CITY OF PORT CLINTON, OHIO;  Sgt. Donald Gaydosh;  PortClinton Police Department;  Barry Lee Humphrey,Defendants-Appellees,Ottawa County Sheriffs Office, et al., Defendants.
No. 87-3538.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

Before MILBURN and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss and the appellant's response.


2
Murr filed a civil rights complaint and amended complaints against six named defendants and one unnamed defendant.  On May 6, 1987, the district court dismissed the case as to defendants Humphrey, Gaydosh, City of Port Clinton and Port Clinton Police Department.  His action is still pending against defendants Kriegar and the Ottawa County Sheriff's Department.  Murr appealed from that order which disposed of fewer than all the parties involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order appealed from is not final and appealable.   McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir.1978);  Moody v. Kapica, 548 F.2d 133 (6th Cir.1976);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973).  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir.1985).


3
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.